 1
                                UNITED STATES DISTRICT COURT
 2                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 3

 4        RYAN DIAZ, et al.,

 5                                   Plaintiffs,
                                                              C19-1116 TSZ
 6                v.
                                                              MINUTE ORDER
 7        NINTENDO OF AMERICA INC,

 8                                   Defendant.

 9        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
10
            (1)        The Court GRANTS Defendant’s Motion to Extend Initial Scheduling
11                     Deadlines, docket no. 26, until further order of the Court.

12          (2)        The Court GRANTS Plaintiff’s Unopposed Motion for Extension of
                       Deadline to File Motion for Class Certification, docket no. 33, until further
13                     order of the Court.

14          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
15
            Dated this 6th day of December, 2019.
16
                                                          William M. McCool
17                                                        Clerk
18                                                        s/Karen Dews
                                                          Deputy Clerk
19

20

21

22

23

     MINUTE ORDER - 1
